Citation Nr: 1403412	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  09-26 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. All, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1968 to July 1970.  His awards and decorations include the Combat Infantryman Badge.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2011, the Veteran testified at a Board hearing at the RO in St. Petersburg.  A transcript of the hearing is associated with the claims file.

In a June 2011 decision, the Board reopened the previously denied claim for service connection for low back disability and remanded the matter for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy during his service in Vietnam.

2.  The Veteran's low back disability originated in service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for low back disability have been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set forth at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

While medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994), distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

VA is required to accept a combat Veteran's statements as to injuries sustained in combat, so long as the statements are consistent with the circumstances, conditions, or hardships of the Veteran's service, and there no is clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link such disease or injury etiologically to a current disability.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Thus, the provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; they aid him by relaxing the evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The record reflects that the Veteran has current low back disability; his diagnoses include chronic lumbar sprain/strain.

The Veteran asserts that he injured his low back when he fell against a bamboo spike during a November 1969 mission in Vietnam.

As an initial matter, the Board notes that the Veteran's awards and decorations include the Combat Infantryman badge, and that he thus engaged in combat during service and is entitled to the application of 38 U.S.C.A. § 1154(b).  

Concerning the existence of an in-service event or injury, the Veteran recounted that he and several soldiers were attempting to cross a stream when they received incoming fire.  In the ensuing chaos, the Veteran slipped and fell against a punji stick that had been intentionally hidden below the surface of the water and sustained a half-inch gouge in his low back.  A medic who was part of the team was able to stop the bleeding and bandaged the wound.  The Veteran completed the mission with assistance, but was returned to base by vehicle immediately thereafter.  The next day he was taken to 3rd Field Hospital in Saigon for treatment.  At the hospital, the Veteran was given prescription-strength pain medication and a heating compound to apply to his back for soreness.  He was also shown some stretching exercises for physical therapy.  The Veteran testified that he experienced chronic and/or recurrent back pain throughout the remainder of his service.  See hearing transcript.  

While there are no contemporaneous treatment records pertaining to the Veteran's combat injury, an April 1970 record from the "Orthopedic Clinic 3rd Field Hospital" reported that the Veteran had an "acute back strain," which rendered him "not medically qualified for full duty."  Additionally, the Veteran's July 1970 separation medical examination report noted a "traumatic back problem" under the summary of defects and diagnoses.

The Board finds that the Veteran's lay statements and the service treatment records are sufficient to establish that the Veteran sustained a back injury in service and he had chronic and/or recurrent symptoms of back pain after the injury in service.  The Veteran is competent to provide lay testimony as to the onset of his observable back symptoms and report first hand events such as an injury.  See Jandreau, 492 F.3d at 1377; Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); 38 C.F.R. § 3.159(a)(2).  Further, the Veteran's testimony is consistent with his circumstances of service.  Since the Veteran engaged in combat with the enemy in active service, his lay statements are sufficient proof of the back injury sustained in service notwithstanding the fact that there is no official record of the injury.  See 38 U.S.C.A. § 1154(b); see also 38 C.F.R. § 3.304(d).  

In additional, there is competent and credible medical evidence that supports a medical relationship between the Veteran's current low back disability and the in-service injury.  There is also competent and credible medical evidence that his low back disability is not related to service.  

Weighing against the Veteran's claim is a December 1970 VA examination report in which the Veteran reported no present complaint about his back.  The examiner recorded that there was a half-inch deep puncture wound to the left of the midline at the D-12 [T-12] level.  There was tenderness and a history of spasm in the area.  There was full, normal range of motion of the spine.  The diagnosis was scar, back, recent punji-stick wound - no other disease.  In March 1971, the RO granted service connection for the scar of the low back, but denied service connection for residuals of low back strain.  The Veteran was not afforded any other VA examination in connection with his low back disability.

At the hearing, the Veteran explained that at the time of the examination his back was not causing him "a lot of problem[s]."  The pain returned "not very long afterwards," however, when his work as a marketing representative required him to spend more time traveling in his car to visit clients.  The job did not entail lifting anything over 20 pounds.  The Veteran stated that he sought treatment and was prescribed pain medication; he also purchased a heating pad as an alternative therapy.  In an effort to support his statements, the Veteran attempted to obtain private health insurance records dating to 1970; however, the insurance provider informed the Veteran that it had destroyed the records.  See August 2004 letter from United Healthcare.

In support of his claim, the Veteran submitted two opinions from, Dr. W. D., an orthopedic surgeon.  The first opinion, dated in November 2007, reported that the Veteran had a long history of low back pain after his in-service injury.  The opinion noted that the Veteran had been treated with Celebrex and three epidural steroid injections.  Lumbar spine radiographs taken in November 2007 revealed multilevel disc degeneration and moderate scoliosis, and grade 1 anterolisthesis at L4-5.  The surgeon stated that the Veteran's low back pain appeared to be causally related to the injury he sustained in the military, as he had no reported back pain prior to the fall, and has had persistent low back pain since the incident.  It was the surgeon's opinion that the "back pain is related specifically to his injury in the United States military."

The second opinion, dated in May 2012, again reported the Veteran's pertinent history, but also contained a diagnosis of chronic lumbar sprain/strain.  As to the question of etiology, the surgeon stated that in his opinion, "the etiology of the patient's chronic back pain that began on the date of his service-related injury is secondary to his service-related injury that occurred in 1969 on a more-likely-than-not basis."  He further stated that he did not feel that "the patient's service injury is related to his multi-level disk degeneration or moderate scoliosis or grade 1 anterolisthesis at L4-5, on a more-likely-than-not basis."  The surgeon reiterated his opinion that the Veteran's service-related injury, "which was the punji stab wound to the lumbar spine resulted in damage to the soft tissues, resulting in lumbar sprain/strain that is chronic and related to his [in-service] injury on a more-likely-than-not basis."

The Board finds that the Veteran's statements and explanations regarding the chronicity and/or recurrent nature of his low back pain since separation are credible evidence and assigns them probative weight.  With the exception of his statement to the VA examiner in December 1970, which he credibly explained at hearing, the Veteran has consistently reported experiencing chronic and/or recurrent low back pain since his injury in service.  Moreover, many of his reports have been made to health care providers in connection with medical treatment.  See, e.g., October 2007 VA mental health treatment record (reporting he injured his back during service when he fell against a bamboo spike and "suffers from the pain today").  Statements made in the course of medical treatment have great probative value because the declarant has a strong motive to tell the truth in order to receive proper care.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Furthermore, the Veteran sought to obtain evidence of medical treatment dating to 1970 from his health insurance provider, but was informed the records had been destroyed.

Resolving all reasonable doubt in the Veteran's favor, including on the basis of finding combat during service, the Board finds that the Veteran has experienced chronic and/or recurrent symptoms of low back pain since service separation.

As to the opposing medical opinions, the Board finds them equally competent and credible.  The Board, however, assigns more weight to the November 2007 and May 2012 opinions offered by the orthopedic surgeon.  The Board is particularly persuaded to assign greater probative weight to these opinions because the physician is an orthopedic surgeon with specialized knowledge and skill relevant to the Veteran's low back injury.  There is no indication the VA examiner had these attributes.  Moreover, while both physicians examined the Veteran, the orthopedic surgeon ordered diagnostic tests to inform his opinions.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches. . . .  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators . . .").  Thus, the Board finds the November 2007 and May 2012 private medical opinions to be the most probative and persuasive as to whether the Veteran's low back disability was due to service.

Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for the Veteran's low back disability is warranted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.





(CONTINUED ON THE NEXT PAGE)
ORDER

Entitlement to service connection for a low back disability is granted.




____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


